In this case, notice of appeal was given in November, 1889. Notice was served upon one of the attorneys for appellant that if the appeal was not ready for a hearing on the call of the calendar of the Sixth Circuit, a motion would be made to dismiss the appeal. In the affidavit submitted in support of the motion, it was stated that appellant might be permitted to proceed informally in getting up the papers for the appeal, provided it was ready for a hearing at this term. On December 4, 1890, the court passed an order granting the motion, and stated that the service of the notice of motion on one of the attorneys of the firm representing the appellant was sufficient, and that the oral agreements of counsel could not be considered.